On April 30, 2002, the defendant was sentenced to the following sentence for violations of the conditions of a deferred sentence for the offense of Sexual Assault, a felony (3 counts): Count I: Five (5) year commitment to the Department of Corrections; Count II: Five (5) year commitment to the Department of Corrections, to run concurrently with the sentence imposed in Count I; and Count III: Five (5) year commitment to the Department of Corrections, to run consecutively to the sentences imposed in Count I and II. The defendant shall complete Phase II of Sexual Offender Treatment before being eligible for parole.
On July 18, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, however, his attorney, J. Dennis Corbin, was not present. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed without his attorney present.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next meeting of the Division, presently scheduled for November 14,2002, thus allowing the defendant an opportunity to obtain counsel.
Done in open Court this 18th day of July, 2002.
DATED this 13th day of August, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.